DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    82
    328
    media_image1.png
    Greyscale
.
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Pleases note that it is a duty on all patent applicants to disclose prior art or background information that may be relevant to the patentability of the applicant's invention. Applicants’ cooperation in this regard appreciated. For additional information, applicants may have to refer MPEP § 609. 
Response to Election of Species
Applicant's response to the election species in the reply filed on 10/28/2022 is acknowledged. However, the response failed to provide complete or single representative structure for acylating agent. In the next response, applicants are requested to provide elected acylating agent, in a single structure and explain, what group(s) are protected and what groups are going to be deprotected in the step (a). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 14, 15 and 31 are+ rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 3, 14 and 15 recite the term “analogues” in the claim language. The scope of “analogues” is unclear, since it is not known to the skilled person, and which structure are intended to be encompassed by this term. Such as term includes compounds from another compound by a chemical reaction (including compounds which are structurally remote from the starting material), functional derivatives (such as compounds, wherein heteroatoms are exchanged by alternative atoms), compounds with numerous different types of side groups etc. However, there is no clear definition in the application to which extent the compounds might be modified while still being regarded as derivatives or analogues. This has the effect that the person skilled in the art cannot decide clearly which compounds are to be covered by said claim and which are not. 
The claim 31 recite the word “preferably”, which renders the claims indefinite for the following reasons: 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "preferable" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 31 recites the broad recitation, and the claim also recites the narrower statement of the range/limitation.
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-10, 12-16, 20, 22-25 and 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are listed below:
(A) identify the claim(s) limitations at issue, and
(B) establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
(A) IDENTIFY THE CLAIM LIMITATIONS AT ISSUE:
The first independent claim 1 is drawn to a process of producing a N- substituted amino acid or N-substituted peptide or protein with the recited method steps. The dependent claims further limit the claimed with the recited reaction conditions, broadly define acylating agent and protein or peptide etc. In this case, there is no clear definition or scope of peptide or protein and no limits on acylating agent(s) and the claimed reaction conditions are defined as broadly as possible. The peptide or protein can range from dipeptide to several hundreds of amino acid. 
The second independent claim 36 is drawn to a process of acylating a protein or peptide comprising a liraglutide precursor with the recited method steps. In this case, the limits or scope of protein or peptide is not defined. Also, there are no definitions on clear core structural features of acylating agent. 
Based on the disclosure and specification, applicants nicely explained what is known and what is not known in the art. Applicants also stated that “the use of the acylating agent with deprotected carboxyl group without isolation or purification, for reaction with peptide or protein has not been reported to our knowledge. The use of the deprotected acylating agent without isolation is desirable since it avoids time-consuming unit operations of isolation, purification & drying, but also poses certain challenges for proceeding with the acylation reaction which requires fine control on the parameters of pH, rate of addition and concentration of the deprotected acylating agent solution etc.”.
The shown description and examples are limited to preparation of liraglutide with a single acylating agent, acylation at Lys26 in the main chain, and in a single reaction conditions. 
Though the peptide synthesis is very well established, but there is no universal methodology for acylating all possible peptides or proteins in all possible lengths, which raises an unpredictability in the reaction conditions in the established methods. 
So, the issue is in the scope of the broadly recited subject matter and the specification failed to describe the limitation on the claimed process. In other words, the structure/function relationship for the claimed subject matter for making the recited acylated peptide/protein product is not described. 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the broadly claimed subject matter, and that variability raises unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties, so that a skilled person in the art can understands the invention. In its absence, it makes the claimed subject matter unpredictable, and cannot be envisioned by a skilled person in the art. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163). 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(A)(3)(a)(ii).  
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is with several variables in the subject matter, in all possible combinations, (i) did applicants provide enough description for making the claimed process with all possible conditions? (ii) will a skilled person in the art understand the claimed invention based on the provided description or examples in the specification? 
(B) ESTABLISH A PRIMA FACIE CASE BY PROVIDING REASONS WHY A PERSON SKILLED IN THE ART AT THE TIME THE APPLICATION WAS FILED WOULD NOT HAVE RECOGNIZED THAT THE INVENTOR WAS IN POSSESSION OF THE INVENTION AS CLAIMED IN VIEW OF THE DISCLOSURE OF THE APPLICATION AS FILED:
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed subject matter can generate unlimited number of process conditions. The specification described a single methodology for acylating the liraglutide with specific reaction conditions with a specific acylating agent etc.   
So, the provided data is very limited. 
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
The drawing are limited to liraglutide and single acylating agent. Effect of concentrations of components, pH or solvent are shown in the drawings, but limited to liraglutide and single acylating agent. Though the data is optional, but if there is a variability in the broadly claimed subject matter, and that variability results in unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
No such description is found in the specification. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention:
Though peptide synthesis is very well established, but there is an unpredictability in the reaction conditions in the established methods. In this case conjugation of side chain at the Lys26 on main chain of liraglutide is very sensitive to the reaction conditions, such as solvent, deprotecting agents and temperature etc. 
In fact, applicants showed effect of concentrations, pH, solvent etc., in the preparation of liraglutide. Based on the data, which is limited liraglutide, the yield of the product varied. Small changes in the pH resulted in the stability of the product. So, there is a unpredictability in the acylation of liraglutide with change in the reaction conditions, and how a skilled person can extrapolate shown data to all possible peptides or proteins, and make their corresponding acylated products? It is also not described where the acylation takes place on the protein or peptide. 
In view of above evidences, applicants have claimed unlimited range of process conditions in making the recited N-substituted peptide(s) and a skilled person in the art can expect unpredictability in the broadly claimed subject matter. There are no physical/chemical/structural features that applicants have tied to claimed subject matter, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conditions would be effective in making the claimed product. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure single species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Suggested claim language: Independent claims should be limited to specific group of proteins, which are structurally similar to liraglutide and claims should clearly define the core structure of acylating agent and incorporate the same in the independent claims. Such amendments help in understanding the claimed subject matter and possibly overcome the rejection. Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658